   Case 2:14-cr-00225-SDW Document 72 Filed 04/21/20 Page 1 of 2 PageID: 91
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Delio M. Coutinho, Sr.                                                 Cr.: 14-00225-001
                                                                                          PACTS #: 66230

Name of Sentencing Judicial Officer:     THE HONORABLE SUSAN D. WIGENTON
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 08/11/2015

Original Offense:   Mortgage Fraud, 18 U.S.C. § 1349

Original Sentence: 36 months imprisonment, 36 months supervised release

Special Conditions: $1,312,334.77 in Restitution, Substance Abuse Testing, Alcohol Treatment, Drug
Treatment, No New Debt/Credit, Emp. Restriction

Type of Supervision: Supervised Release                         Date Supervision Commenced: 07/25/2017

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failure to satisfy restitution.


U.S. Probation Officer Action:

Throughout his term of supervised release, Coutinho has paid $13,756.88 towards his restitution. The
offender's supervision is due to expire on July 24, 2020, with an outstanding restitution balance of
$1,265,680.06. The Financial Litigation Unit of the United States Attorney's Office was notified of the
expiration of supervision and has a standing order for garnishment of the offender's earnings and all future
income tax refunds via the Treasury Offset Program (TOP). This Office recommends the supervision term
be allowed to expire as scheduled since the restitution order remains imposed as a final judgment, pursuant
to Title 18, U.S.C., Sections 3554 & 3613

                                                                  Respectfully submitted,

                                                                  Elisa Martinez/km
                                                                   By: Elisa Martinez
                                                                        Supervising U.S. Probation Officer
                                                                   Date: 04/20/2020
    Case 2:14-cr-00225-SDW Document 72 Filed 04/21/20 Page 2 of 2 PageID: 92
                                                                                            Prob 12A – page 2
                                                                                        Delio M. Coutinho, Sr.


Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X   Allow Supervision to Expire on July 24, 2020 as Scheduled (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other


                                                        s/Susan D. Wigenton, U.S.D.J.
                                                                Signature of Judicial Officer


                                                            April 21, 2020
                                                                             Date
